WilsoN, Judge:
These appeals for reappraisement involve the proper value of certain steel cutlery exported from Germany and entered at the port of Los Angeles.
It appears that the involved merchandise was appraised in DM at the unit values, less 20 per centum discount, plus 4 per centum tax, plus packing. ■
At the trial, the following stipulation was entered into between counsel for the respective parties:
* * * I offer to stipulate with the Government, that as to the merchandise covered by the invoices in these two cases, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market, in the ordinary course of trade, was the appraised unit values as shown on the invoices in red ink, less 33 and }i per cent, plus 4 per cent, plus packing and there was no export value which was higher * * *.
* * * * * * *
Miss Strum: * * * the Government so stipulates * * *.
On the agreed facts herein, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised unit values, less 33% per centum plus 4 per centum, plus packing. Judgment will be entered accordingly.